NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 11-4575
                                     ___________

                               RONG QUAN ZHENG,
                                             Petitioner

                                           v.

                ATTORNEY GENERAL OF THE UNITED STATES,
                                             Respondent
                   ____________________________________

                      On Petition for Review of an Order of the
                           Board of Immigration Appeals
                            (Agency No. A070-578-452)
                  Immigration Judge: Honorable William K. Strasser
                    ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                September 26, 2012
            Before: AMBRO, ALDISERT and NYGAARD, Circuit Judges

                           (Opinion filed: October 18, 2012 )
                                     ___________

                                      OPINION
                                     ___________

PER CURIAM

      Rong Quan Zheng petitions for review of the Board of Immigration Appeals’

(“BIA”) order denying his motion to reopen his proceeding. We will deny the petition.

                                           I.

       Zheng is a citizen of China who entered the United States without valid
documents in 1992. He conceded removability for that reason but sought asylum and

other relief on the ground that the Chinese government forcibly sterilized him because he

fathered a third child in violation of China’s family planning policy. The Immigration

Judge (“IJ”) denied his applications and ordered his removal to China in 2003. In

particular, the IJ found Zheng not credible and raised questions regarding the authenticity

of his supporting documents. The BIA dismissed Zheng’s appeal, and we denied his

petition for review. See Rong Quan Zheng v. Att’y Gen., 169 F. App’x 111 (3d Cir.

2006). In doing so, we found no basis to disturb the IJ’s adverse credibility

determination and agreed that “the record demonstrates legitimate questions regarding the

authenticity of Zheng’s supporting documents[.]” Id. at 113. We also agreed that

Zheng’s claim of sterilization was contradicted by medical evidence “showing a normal

sperm count.” Id.

       In 2011, Zheng filed a motion to reopen with the BIA, which is the motion at issue

here. Zheng claimed, in relevant part, that he began practicing Falun Gong in 2010 while

in the United States and that conditions for Falun Gong practitioners in China have

deteriorated since his last hearing. He also claimed that someone from his hometown

witnessed him practicing Falun Gong in the United States and so informed the Chinese

government, which intends to punish him if he is retuned. To support that claim, he

submitted what purports to be a Changle City Village Committee notice to his mother in

China. (A.R. 120.) The notice orders Zheng’s mother to urge him to cease his Falun

Gong activities and return to China to “accept the stern sanction of the government.” It

further states that, if Zheng fails to do so, he will be arrested in the future and subjected to


                                               2
“severe punishment.” In addition to this notice, Zheng submitted what purports to be a

statement from his mother (he refers to it as an affidavit, but it is not sworn) describing a

visit by Chinese officials to deliver this notice. (A.R. 126-30.) Zheng argued that both

the deteriorating conditions in China and the Chinese government’s awareness of his

activities in the United States constitute changed country conditions permitting the filing

of his motion to reopen, which would otherwise be untimely because he had not filed it

within 90 days of his order of removal. 8 U.S.C. § 1229a(c)(7)(C)(i), (ii). 1

       The BIA rejected Zheng’s reliance on changed country conditions and denied his

motion to reopen as untimely. In addressing that issue, it first explained that it would not

give “much weight” to the village notice and Zheng’s mother’s statement because the IJ

previously questioned the veracity of documents that Zheng submitted in support of his

prior claim. The BIA acknowledged Zheng’s argument that it is difficult to obtain

authentication of foreign documents, but it noted that Zheng had offered no other

evidence of their reliability and it declined “to overlook this deficiency where there has

been a prior adverse credibility determination.” The BIA also concluded that Zheng did

not show changed country conditions because “[t]he limited country information

proffered with the instant motion does not reflect changed conditions in China for Falun

Gong supporters that materially affect [Zheng’s] eligibility for relief.” Zheng petitions


1
 Zheng also claimed that the Chinese government will discover that his sterilization was
not successful and will forcibly sterilize him “again.” In addition, he raised numerous
arguments addressed to the IJ’s previous adverse credibility determination as well as
allegations concerning his prior counsel’s performance. The BIA addressed those
arguments but, because Zheng has limited his arguments on review to his Falun Gong
claim, we address only that claim.


                                              3
for review. 2

                                              II.

       Zheng raises three issues on review, but each lacks merit. First, Zheng argues that

his evidence of country conditions in China shows that the situation for Falun Gong

practitioners has deteriorated since the time of his hearing in 2003. Zheng relies for this

point on (1) the 2007 Profile of Asylum Claims and Country Conditions for China (A.R.

132-92), and (2) three newspaper articles relating to assaults on Falun Gong practitioners

by Chinese immigrants in Flushing, New York (A.R. 194-206). Zheng challenges both

the BIA’s discussion of this evidence and the substance of its conclusion that this

evidence does not show changed country conditions.

       We agree with Zheng that the BIA’s treatment of this evidence was rather cursory

because the BIA neither identified nor expressly discussed it. The BIA need not discuss

all of a petitioner’s specific evidence, however, and generally need only “demonstrate

that it has considered such evidence” in a manner that allows us to “discern its reasons for

declining to afford relief.” Jian Zhau Zheng, 549 F.3d at 268 (quoting Wei Guang Wang

v. BIA, 437 F.3d 270, 275 (2d Cir. 2006)). Although cursory, the BIA’s discussion was

sufficient given the record presented here.

2
  We have jurisdiction under 8 U.S.C. § 1252(a)(1), and we review the denial of
reopening for abuse of discretion. See Jian Zhau Zheng v. Att’y Gen., 549 F.3d 260,
264-65 (3d Cir. 2008) (citing Jian Lian Guo v. Ashcroft, 386 F.3d 556, 562 (3d Cir.
2004)). We will not disturb the BIA’s ruling unless it is “arbitrary, irrational, or contrary
to law.” Id. at 265 (quotation marks omitted) (citing Jian Lian Guo, 386 F.3d at 562).
We review the BIA’s underlying assessment of the record for substantial evidence and
may not disturb it unless “‘any reasonable adjudicator would be compelled to conclude to
the contrary.’” Ying Liu v. Att’y Gen., 555 F.3d 145, 148 (3d Cir. 2009) (INS v. Elias-
Zacarias, 502 U.S. 478, 481 (1992); quoting 8 U.S.C. § 1252(b)(4)(B)).


                                              4
       Zheng argues that his evidence shows that persecution of Falun Gong practitioners

has intensified since 2003. In fact, however, the 2007 Profile describes a nationwide

crackdown against Falun Gong that began in 1999 (A.R. 142), and states only that this

campaign “continued” in 2004 and 2005 (A.R. 141), not that it has worsened in any way.

And Zheng’s articles regarding attacks on Falun Gong practitioners in the United States

say nothing about conditions in China. (A.R. 197-206.) Under these circumstances, the

BIA did not abuse its discretion by failing to explicitly discuss this evidence. Cf. Jian

Zhau Zheng, 549 F.3d at 286 (explaining that the BIA has a duty to “explicitly consider

any country conditions evidence submitted by an applicant that materially bears on his

claim”) (emphasis added) (quoting Shou Yung Guo v. Gonzales, 463 F.3d 109, 115 (2d

Cir. 2006); citing Tu Kai Yang v. Gonzales, 427 F.3d 1117, 1122 (8th Cir. 2005)). Nor

does this evidence compel the conclusion that conditions in China have changed.

       Zheng’s second and third arguments are related. Zheng argues that the BIA erred

in denying reopening on the ground that his practice of Falun Gong constitutes a changed

personal circumstance, rather than a changed country condition, because the Chinese

government’s awareness of his Falun Gong activities constitutes a change of “conditions”

in China. He also argues that the BIA erred in rejecting the documents he submitted in

support of this claim—i.e., the village committee notice and the statement from his

mother. Zheng argues that the BIA abused its discretion by rejecting this evidence on the

ground that it was not authenticated and on the basis of the IJ’s prior adverse credibility

determination.

       We reject these arguments. Contrary to Zheng’s assertion, the BIA did not deny


                                              5
reopening because it deemed his practice of Falun Gong a change in personal

circumstances and did not mention the issue of changed personal circumstances at all. 3

Also contrary to Zheng’s assertion, the BIA did not reject these documents solely for lack

of authentication. Instead, it explained that it gave them little weight because the IJ

questioned the veracity of the documents that Zheng submitted in support of his previous

claim, questioning that we agreed was “legitimate.” Rong Quan Zheng, 169 F. App’x at

113. Zheng does not address that issue in his brief. The BIA went on to “acknowledge

[Zheng’s] arguments regarding the difficulty of obtaining authentication of government

documents,” but it explained that “no evidence of the reliability of the documents has

been offered.” Zheng characterizes this reasoning as arbitrary or irrational, but we cannot

say that it is. Zheng does not argue that he in fact submitted any objective evidence

bolstering the reliability of his mother’s statement or the village notice and the record

discloses none. Under the circumstances, we cannot fault the BIA for requiring

something more.

       Nor did the BIA err in relying on the IJ’s prior adverse credibility determination,

which it did as its reason for declining to overlook the deficiency just discussed. Zheng

3
  We note with concern that this is at least the second case in which Zheng’s counsel has
argued that the BIA erred in denying a claim on the ground that it was based merely on
personal circumstances even though “the BIA made no reference to [petitioner’s]
personal circumstances in its decision.” Ji Xian Zheng v. Att’y Gen., 404 F. App’x 698,
700 (3d Cir. 2010) (not precedential). It may well have been permissible for the BIA to
deny reopening for this reason, see Khan v. Att’y Gen., 691 F.3d 488, 497-98 (3d Cir.
2012), as we have concluded in other cases in which Zheng’s counsel filed motions to
reopen on the basis of evidence and allegations strikingly similar to those presented here,
see, e.g., Xiu Bin Zhu v. Att’y Gen., 372 F. App’x 306, 308-09 (3d Cir. 2010) (not
precedential). Because the BIA did not do so in this case, however, we need not address
that issue.


                                              6
argues that the BIA did so in violation of Jian Lian Guo, but we reject that argument. In

the first place, Zheng himself raised the issue of his prior adverse credibility

determination in his motion to reopen. Although Zheng asked the BIA not to hold the

adverse credibility determination against him as to his new Falun Gong claim, he did not

rely on Jian Lian Guo or argue as he does now that the BIA was not permitted to do so.

(A.R. 56-57.) To the contrary, he explained that he had included numerous arguments

addressed to the IJ’s previous adverse credibility determination, not by way of seeking

reconsideration of that issue, but because the prior credibility determination “would

directly affect the credibility of [his] affidavit submitted for this motion and other

relevant corroborating evidence.” (A.R. 46 ¶ 8.) We deem Zheng’s arguments before the

BIA sufficient for exhaustion purposes, but we decline to hold that the BIA abused its

discretion in relying on what Zheng expressly stated was a relevant consideration.

       Moreover, Jian Lian Guo is distinguishable. In that case, the BIA denied

reopening to assert a family-planning claim on the basis of the IJ’s adverse credibility

determination in connection with a previous religious persecution claim. We held that

the BIA erred in relying on the adverse credibility determination because “the basis for

the IJ’s credibility assessment was utterly unrelated to [petitioner’s] later claim.” Jian

Lian Guo, 386 F.3d at 562. We cannot say the same here because, as the BIA explained,

Zheng’s current and former claims are “somewhat entwined.”

       Zheng previously claimed that he had been sterilized for violating China’s family

planning policy, and the IJ found his testimony not credible. Both the letter from

Zheng’s mother and the village committee notice on which Zheng bases his Falun Gong


                                              7
claim recite those same underlying allegations. (A.R. 120, 127, 129.) Moreover, both

documents suggest that Zheng’s prior alleged violation of the family planning policy is

part of the reason that the Chinese government would target him for punishment for

practicing Falun Gong. (A.R. 120, 129.) In addition, Zheng alleges in his motion to

reopen, his supporting affidavit and his successive asylum application that it was in part

his forced sterilization and fear of additional persecution for violating the family planning

policy that led him to begin practicing Falun Gong in the first place. (A.R. 40 ¶ 1, 68 ¶

22, 94.) Under these circumstances, we cannot say that the BIA abused its discretion in

relying on the IJ’s prior adverse credibility determination, together with the questionable

nature of Zheng’s previous documents, as reasons for requiring some proof that his

documents were reliable. Cf. Khan, 691 F.3d at 497 (holding that the BIA appropriately

considered prior adverse credibility determination in denying reopening where there was

a sufficient nexus between that determination and the BIA’s holding). 4

       For these reasons, we will deny the petition for review.




4
  We note that our ruling in this regard does not conflict with our non-precedential
decision in Yong Gui Wang v. Att’y Gen., 385 F. App’x. 187, 189-90 (3d Cir. 2010). In
that case, we held that the BIA had indeed erred under Jian Lian Guo by relying on a
prior adverse credibility determination to reject documents later submitted in support of a
motion to reopen (though we ultimately denied the petition for review on other grounds).
The motion to reopen in that case, however, asserted claims that were wholly unrelated to
the petitioner’s prior claim, see id. at 188, 190, and there was no discussion in that case of
the petitioner having a history of submitting questionable documents.


                                              8